t c memo united_states tax_court armando sandoval lua and yadira a sandoval petitioners v commissioner of internal revenue respondent docket no filed date sean h colon for petitioners kimberly a kazda for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions petitioners concede that they failed to report rents received of dollar_figure on their schedule e supplemental income and loss petitioners further concede that the deduction for other expenses claimed on their schedule c profit or loss from business should be reduced by dollar_figure and the mortgage interest_deduction claimed on their schedule c should be reduced by dollar_figure continued the issue for decision is whether petitioners failed to report dollar_figure of income on their schedule c profit or loss from business for future satellite communications future satellite findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when they filed their petition petitioners are husband and wife hereinafter referred to individually as mr sandoval lua and mrs sandoval respectively who filed a joint tax_return for the tax_year mr sandoval lua owns future satellite a residential satellite installation business he operates future satellite as a sole_proprietorship and petitioners report its income and expenses on a schedule c mr sandoval lua oversees the service sec_1 continued respondent concedes that petitioners’ schedule c depreciation expense should be increased by dollar_figure and their schedule e depreciation or depletion expense increased by dollar_figure respondent also concedes that petitioners’ schedule e mortgage interest_expense should be increased by dollar_figure the parties agree that petitioners’ dollar_figure expense for taxes and licenses claimed on their schedule c should have been reported on their schedule e respondent’s determinations with respect to petitioners’ itemized_deductions and self-employment_tax are computational adjustments that will be resolved by our decision on the primary issue side of the business and mrs sandoval performs the administrative functions such as bookkeeping ordering equipment and depositing checks in future satellite provided installation services on behalf of directv dish network and recreational sports and imports rs i collectively the satellite companies during the year mr sandoval lua retained the services of five or six individuals the installers to perform the installations for future satellite future satellite compensated the installers for each installation they performed compensation from the satellite companies future satellite received two forms of compensation from the satellite companies residuals and equipment reimbursement with respect to the residuals the satellite companies paid future satellite a small percentage of each future satellite customer’s monthly service bill the satellite companies also reimbursed future satellite for the cost of the equipment future satellite had purchased and installed with the exception of two checks received from directv the satellite the installers are independent contractors and future satellite issued them forms 1099-misc miscellaneous income for example mr sandoval lua explained that if a customer’s monthly service bill was dollar_figure future satellite would receive dollar_figure per month companies deposited electronically into one of petitioners’ bank account sec_5 all of future satellite’s compensation compensation collected from customers future satellite also received compensation from its customers when the installers performed certain installation services additional services the installers collected the fees for the additional services from the customers upon completion of the work if the customers paid for the additional services in cash future satellite allowed the installer who performed the additional services to keep the cash up to the amount future satellite compensated the installer for the job as his compensation_for services rendered if the customers paid for the additional services by check or the installer received cash in excess of his compensation the installer brought the checks and or excess cash to future satellite’s office petitioners then deposited the checks and or cash into rs i and directv deposited future satellite’s compensation electronically into petitioners’ wells fargo business checking account dish network deposited future satellite’s compensation electronically into petitioners’ yolo federal credit_union business checking account it is not clear how much future satellite compensated the installers for the additional services one of their bank accounts7 and issued the installer a check in the amount of his or her remaining compensation petitioners’ return and the irs’s adjustment for unreported gross_receipts petitioners’ return preparer prepared petitioners’ schedule c based on a workpaper mrs sandoval created and the checks petitioners issued to the installers to complete their compensation the workpaper which petitioners introduced at trial listed all deposits made electronically by the satellite companies and all deposits made by mr sandoval lua or mrs sandoval after receiving the checks and or cash from the installers after the installers had performed additional services petitioners’ return preparer totaled the deposits listed on mrs sandoval’s workpaper and reported these amounts on petitioners’ schedule c because future satellite allowed the installers to keep as their compensation some of the cash they future satellite deposited the checks and excess cash into either their yolo federal credit_union personal checking account yolo federal credit_union personal savings accounts or wells fargo business checking account mrs sandoval created the workpaper by going down each of petitioners’ monthly bank statements line by line and entering future satellite’s deposits in a separate document mrs sandoval’s workpaper showed that future satellite had gross_income of dollar_figure and petitioners’ return preparer reported that future satellite had gross_receipts of dollar_figure and other income of dollar_figure petitioners reported higher gross_income on their return than stated on mrs sandoval’s workpaper because the totals on the workpaper accounted for customer reimbursements made after petitioners had filed their return collected after performing additional services these amounts were not deposited into petitioners’ bank accounts and therefore not reported on petitioners’ schedule c however petitioners calculated future satellite’s allowable deduction for compensation paid based on the checks issued to the installers not the total amount the installers received in cash and checksdollar_figure thus petitioners did not deduct the amounts of cash the installers kept as their compensation in irs revenue_agent terry gann mr gann audited petitioners’ tax_return during their initial meeting mr gann reviewed the invoices future satellite issued to its customers after providing additional services the invoices showed that future satellite earned dollar_figure for the additional servicesdollar_figure mr gann concluded on the basis of his discussions if a customer paid an installer by check the installer would deliver the check to mr sandoval lua or mrs sandoval who would then deposit it and report it as income and issue the installer a check to compensate him for his services and include the amount in future satellite’s allowable deduction for compensation paid the invoices are not part of the record and the record does not show how much of the dollar_figure was collected in cash or by check respondent informally requested that petitioners provide him with copies of the invoices but petitioners refused on date week before trial respondent served on petitioners a subpoena duces tecum requiring petitioners to bring the invoices with them to trial on date petitioners filed a motion to quash subpoena which the court granted with mr sandoval lua that petitioners did not report as income the dollar_figure that future satellite earned for the additional services mr gann did only a cursory review of petitioners’ bank statements to see whether the amounts collected by the installers had been deposited opinion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it wrong rule a 290_us_111 however in unreported income cases the presumption of correctness does not attach unless the commissioner first establishes some evidentiary foundation linking the taxpayer with the alleged income-producing activitydollar_figure see weimerskirch v see infra p unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure although 596_f2d_358 9th cir revg 67_tc_672 dealt specifically with illegal unreported income it is now well established that the court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases of unreported income where the taxpayer challenges the commissioner’s determination on the merits e g 680_f2d_1268 9th cir in that case involving unreported income from an income-generating auto repair business owned by the taxpayer the court stated we note however that the commissioner’s assertion of deficiencies are presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received continued commissioner 596_f2d_358 9th cir revg 67_tc_672 54_tc_742 affd 445_f2d_985 10th cir laszloffy v commissioner tcmemo_2010_258 the requisite evidentiary foundation is minimal see banister v commissioner tcmemo_2008_201 affd 418_fedappx_637 9th cir the ninth circuit has made it clear that once the government has carried its initial burden of introducing some substantive evidence linking the taxpayer with income-producing activity the taxpayer has the burden to rebut the presumption of correctness of respondent’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 92_tc_661 see also 181_f3d_1002 9th cir affg tcmemo_1997_97 774_f2d_932 9th cir respondent has established the requisite evidentiary foundation linking petitioners with an income-producing activity future satellite consequently respondent has met his burden of connecting petitioners with the unreported income determined in the notice_of_deficiency and respondent’s determination is presumed to be correct continued unreported income 596_f2d_358 9th cir ii analysis a fees collected by the installers and returned to petitioners the installers brought the checks and any cash received in excess of the amount they kept as their compensation to future satellite’s office petitioners contend that they reported these amounts on their schedule c because they deposited the checks and cash into one of their bank accounts and their return was based on the workpaper mrs sandoval created listing all deposits related to future satellite respondent argues that mr sandoval lua admitted to mr gann that petitioners did not report as income any of the dollar_figure future satellite earned for the additional service sec_15 and petitioners have not provided any documentation to support their argument that they deposited the checks and cash the installers brought them and then reported those amounts on their schedule c petitioners both credibly testified that they deposited the checks and cash given to them by the installers into one of their mr sandoval lua and mr gann have different recollections of what was said during their meetings mr sandoval lua claims that he told mr gann he was unsure whether petitioners had reported as income the dollar_figure future satellite earned for the additional services he later explained to mr gann that petitioners deposited and reported the portion of the dollar_figure the installers collected for the additional services and brought to future satellite’s office ie the amounts the installers did not keep as their compensation mr gann claims that mr sandoval lua stated that petitioners did not report as income any of the dollar_figure future satellite earned for the additional services bank accounts at trial they provided monthly statements from each of their bank accounts showing each deposit made as well as the workpaper mrs sandoval created and later provided to petitioners’ return preparer listing all of future satellite’s deposits petitioners’ bank statements when viewed alongside mrs sandoval’s workpaper confirm that mrs sandoval listed each of future satellite’s deposits on the workpaper she prepared for petitioners’ return preparer additionally comparing the amounts on mrs sandoval’s workpaper with the gross_receipts and other income reported on petitioners’ schedule c establishes that petitioners’ return preparer reported all of the amounts listed on mrs sandoval’s workpaper on petitioners’ returndollar_figure accordingly petitioners have provided sufficient evidence to prove that they deposited the checks and excess cash into one of their bank accounts and later reported these amounts on their schedule c b cash kept by the installers as compensation_for services rendered petitioners admit that they did not report as income the cash portion of the dollar_figure that future satellite earned for the additional services and allowed the installers to keep as their compensation they argue however that they did not deduct as compensation paid the amounts of cash the installers kept as their compensation and therefore any increase in income should see supra note be offset by the unclaimed deduction for compensation paid respondent counters that petitioners cannot substantiate the exact amount of the cash the installers kept as their compensation_for services rendered taxpayers bear the burden of coming forward with evidence as to the amount of offsetting expenses if any see rule b 231_f2d_928 9th cir lenihan v commissioner tcmemo_2006_259 temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir when taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can estimate the deductible amounts but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimates see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer whose inexactitude is of his or her own making see cohan v commissioner supra pincite petitioners have established that the cash future satellite earned and allowed the installers to keep constituted the installers’ compensation_for additional services rendered and therefore was an ordinary and necessary trade_or_business expense deductible under sec_162 respondent is correct that petitioners cannot determine exactly how much of the dollar_figure they allowed the installers to keep as their compensation_for services rendered however based on the record petitioners have proved that they would be entitled to an offsetting deduction in the exact amount of the portion of the dollar_figure kept by the installers as their compensation accordingly petitioners have shown that they incurred unclaimed offsetting deductible expenses in the exact amounts of the income they failed to report and therefore owe no tax on the unreported incomedollar_figure in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule we note that dollar_figure is less than percent of future satellite’s reported gross_income of dollar_figure petitioners’ failure to report the additional_amount as income does not result in an increase in self-employment_tax self-employment_tax is imposed on self-employment_income which is the net_earnings from a trade_or_business less allowable deductions under sec_162 see sec_1401 and sec_1402
